OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: December 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Municipal High Income Advantage Trust NQ | December 31,2015 Ticker Symbol: MAV Schedule of Investments|12/31/15 (unaudited) Principal Amount USD ($) Value TAX EXEMPT OBLIGATIONS -139.0% of Net Assets (a) Alabama - 1.7% Alabama Industrial Development Authority, Pine City Fiber Co., 6.45%, 12/1/23 Huntsville-Redstone Village Special Care Facilities Financing Authority, Redstone Village Project, 5.5%, 1/1/43 $5,018,925 Arizona - 0.9% County of Pima, AZ, Industrial Development Authority, Arizona Charter Schools Project, Series C, 6.75%, 7/1/31 2,640,000(b) County of Pima, AZ, Industrial Development Authority, Constellation Schools Project, 7.0%, 1/1/38 $2,725,013 California - 16.7% California County Tobacco Securitization Agency, Asset-Backed, Gold County Funding Corp., 5.25%, 6/1/46 38,610,000(c) California County Tobacco Securitization Agency, Capital Appreciaiton, Stanislaus County, Subordinated, Series A, 6/1/46 California Educational Facilities Authority, Stanford University, 5.25%, 4/1/40 California Enterprise Development Authority, Sunpower Corp., 8.5%, 4/1/31 California Pollution Control Financing Authority, 5.0%, 7/1/37 (144A) California School Finance Authority, Classical Academies Project, Series A, 7.375%, 10/1/43 California Statewide Communities Development Authority, Lancer Plaza Project, 5.875%, 11/1/43 757,342(d) California Statewide Communities Development Authority, Microgy Holdings Project, 9.0%, 12/1/38 8 1,500,000(b) City of Madera, CA, Irrigation Financing Authority, 6.25%, 1/1/31 1,500,000(b) City of Madera, CA, Irrigation Financing Authority, 6.5%, 1/1/40 City of San Jose, CA, Series B, 5.0%, 3/1/37 8,575,000(e)(f) Lehman Municipal Trust Receipts, RIB, 13.142%, 7/28/31 3,140,000(e) Lehman Municipal Trust Receipts, RIB, 13.235%, 9/20/28 (144A) River Islands Public Financing Authority, Community Facilities, 5.5%, 9/1/45 2,425,000(f) State of California, Various Purposes, 5.75%, 4/1/31 Tobacco Securitization Authority of Southern California, Series A-1, 5.125%, 6/1/46 $49,649,012 Colorado - 0.5% Colorado Educational & Cultural Facilities Authority, Rocky Mountain Classical Academy Project, 8.0%, 9/1/43 Connecticut - 3.0% 7,200,000(f) State of Connecticut, Series E, 4.0%, 9/1/30 Town of Hamden, CT, Whitney Center Project, Series A, 7.75%, 1/1/43 $8,864,976 District of Columbia - 3.4% District of Columbia Tobacco Settlement Financing Corp., Asset-Backed, 6.5%, 5/15/33 District of Columbia Tobacco Settlement Financing Corp., Asset-Backed, 6.75%, 5/15/40 $10,164,766 Florida - 4.5% Alachua County Health Facilities Authority, Terraces Bonita Springs Project, Series A, 8.125%, 11/15/41 Alachua County Health Facilities Authority, Terraces Bonita Springs Project, Series A, 8.125%, 11/15/46 Capital Trust Agency, Inc., Million Air One LLC, 7.75%, 1/1/41 County of Miami-Dade, FL, Aviation Revenue, Series B, 5.5%, 10/1/41 Florida's Turnpike Enterprise, Department of Transportation, Series A, 4.0%, 7/1/32 1,000,000(b) Hillsborough County Industrial Development Authority, Various Health Facilities, 8.0%, 8/15/32 $13,456,775 Georgia - 4.0% DeKalb County Georgia Hospital Authority, DeKalb Medical Center, Inc. Project, 6.0%, 9/1/30 DeKalb County Georgia Hospital Authority, DeKalb Medical Center, Inc. Project, 6.125%, 9/1/40 Principal Amount USD ($) Value Georgia - (continued) Private Colleges & Universities Authority, Emory University, Series A, 5.0%, 10/1/43 $11,901,628 Guam - 0.4% Guam Department of Education, Certificates of Participation, John F. Kennedy High School, Series A, 6.625%, 12/1/30 Idaho - 0.7% Power County Industrial Development Corp., FMC Corp. Project, 6.45%, 8/1/32 Illinois - 4.3% 1,000,000(f) City of Country Club Hills, IL, Sales Tax, 5.0%, 12/1/31 417,400(e) Illinois Finance Authority, Clare Oaks Project, Series B, 4.0%, 11/15/52 261,000(c) Illinois Finance Authority, Clare Oaks Project, Series C-1, 11/15/52 52,200(c) Illinois Finance Authority, Clare Oaks Project, Series C-2, 11/15/52 52,200(c) Illinois Finance Authority, Clare Oaks Project, Series C-3, 11/15/52 Illinois Finance Authority, Greenfields of Geneva Project, Series A, 8.125%, 2/15/40 Illinois Finance Authority, Greenfields of Geneva Project, Series A, 8.25%, 2/15/46 Illinois Finance Authority, Memorial Health System, 5.5%, 4/1/39 Illinois Finance Authority, Northwestern Memorial Hospital, Series A, 6.0%, 8/15/39 Illinois Finance Authority, Swedish Covenant, Series A, 6.0%, 8/15/38 Southwestern Illinois Development Authority, Village of Sauget Project, 5.625%, 11/1/26 $12,638,144 Indiana - 0.6% City of Carmel, IN, Barrington Carmel Project, Series A, 7.0%, 11/15/32 City of Carmel, IN, Barrington Carmel Project, Series A, 7.125%, 11/15/42 City of Carmel, IN, Barrington Carmel Project, Series A, 7.125%, 11/15/47 $1,684,320 Kansas - 0.4% Kansas Development Finance Authority, Hayes Medical Center, Inc., Series Q, 5.0%, 5/15/35 Louisiana - 6.0% Jefferson Parish Hospital Service District No. 2, East Jefferson General Hospital, 6.375%, 7/1/41 Louisiana Local Government Environmental Facilities & Community Development Authority, Westlake Chemical Corp. Project, 6.75%, 11/1/32 – 1,650,000(b) Louisiana Public Facilities Authority, Ochsner Clinic Foundation Project, Series A, 5.5%, 5/15/47 – Louisiana Public Facilities Authority, Ochsner Clinic Foundation Project, Series A, 5.5%, 5/15/47 Opelousas Louisiana General Hospital Authority, Opelousas General Health System Project, 5.75%, 10/1/23 $17,748,692 Maine - 2.0% Maine Health & Higher Educational Facilities Authority, Maine General Medical Center, 7.5%, 7/1/32 Maine Turnpike Authority, Series A, 5.0%, 7/1/42 $5,833,445 Maryland - 3.7% Maryland Health & Higher Educational Facilities Authority, Charlestown Community, 6.25%, 1/1/45 Maryland Health & Higher Educational Facilities Authority, City Neighbors, Series A, 6.75%, 7/1/44 Maryland Health & Higher Educational Facilities Authority, Doctor's Community Hospital, 5.75%, 7/1/38 Maryland Health & Higher Educational Facilities Authority, Maryland University Medical System, Series A, 5.0%, 7/1/43 $10,962,959 Massachusetts - 5.7% Massachusetts Development Finance Agency, Linden Ponds, Inc., Series A-1, 5.5%, 11/15/46 Principal Amount USD ($) Massachusetts - (continued) Massachusetts Development Finance Agency, Partner's Healthcare System, Series M-4, 5.0%, 7/1/39 Massachusetts Development Finance Agency, WGBH Foundation, Series A, 5.75%, 1/1/42 Massachusetts Health & Educational Facilities Authority, Massachusetts Institute of Technology, Series K, 5.5%, 7/1/32 3,420,000(d) Massachusetts Health & Educational Facilities Authority, Quincy Medical Center, Series A, 6.5%, 1/15/38 $16,823,246 Michigan - 3.6% Flint Michigan Hospital Building Authority, Hurley Medical Center, 7.375%, 7/1/35 Kent Hospital Finance Authority, Metropolitan Hospital Project, Series A, 6.25%, 7/1/40 Michigan Public Educational Facilities Authority, Crescent Academy, 7.0%, 10/1/36 Michigan State University, Series A, 5.0%, 8/15/41 $10,801,900 Minnesota - 0.8% Bloomington Port Authority, Radisson Blu Mall of America, 9.0%, 12/1/35 Montana - 0.3% City of Hardin, MT, Tax Allocation, Rocky Mountain Power, Inc. Project, 6.25%, 9/1/31 1,000,000(d) Two Rivers Authority, Inc., 7.375%, 11/1/27 $999,672 Nevada - 2.3% 4,500,000(b) City of Reno, NV, Renown Regional Medical Center Project, Series A, 5.25%, 6/1/41 County of Washoe, NV, Fuel Tax, 5.0%, 2/1/43 $6,967,435 New Jersey - 9.4% New Jersey Economic Development Authority, Continental Airlines, 5.75%, 9/15/27 New Jersey Health Care Facilities Financing Authority, Raritan Bay Medical Center, 7.25%, 7/1/27 3,500,000(e) New Jersey State Turnpike Authority, RIB, 13.867%, 7/1/23 (144A) 15,375,000(c) New Jersey Transportation Trust Fund Authority, 12/15/27 $27,979,183 New York - 6.8% New York State Dormitory Authority, Columbia University, 5.0%, 10/1/41 New York State Dormitory Authority, Orange Medical Center, 6.125%, 12/1/29 New York State Dormitory Authority, Series C, 5.0%, 3/15/39 New York State Dormitory Authority, Trustees of Columbia University, 5.0%, 10/1/45 Westchester County Healthcare Corp., Series A, 5.0%, 11/1/44 $20,229,127 Ohio - 6.7% Akron Bath Copley Joint Township Hospital District, Akron General Health System, 5.0%, 1/1/31 Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 5.875%, 6/1/47 Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 6.5%, 6/1/47 Ohio State Water Development Authority, First Energy Generation Project, Series A, 3.0%, 5/15/19 2,500,000(f) State of Ohio, Common Schools, Series B, 5.0%, 6/15/29 $19,750,453 Oregon - 0.7% Oregon State Facilities Authority, Samaritan Health Services, Series A, 5.25%, 10/1/40 Pennsylvania - 9.5% Pennsylvania Economic Development Financing Authority, US Airways Group, Series B, 8.0%, 5/1/29 Pennsylvania Economic Development Financing Authority, USG Corp. Project, 6.0%, 6/1/31 Pennsylvania Turnpike Commission, Series D, 5.3%, 12/1/41 Philadelphia Authority for Industrial Development, Greater Philadelphia Health Action, Inc. Project, Series A, 6.625%, 6/1/50 Principal Amount USD ($) Pennsylvania - (continued) Philadelphia Authority for Industrial Development, Nueva Esperanze, Inc., 8.2%, 12/1/43 Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.75%, 6/15/43 (144A) Philadelphia Hospitals & Higher Education Facilities Authority, Temple University Health System, Series A, 5.0%, 7/1/34 $28,343,552 Puerto Rico - 1.1% 4,500,000(f) Commonwealth of Puerto Rico, Series A, 8.0%, 7/1/35 Rhode Island - 0.7% 1,355,000(d) Central Falls Detention Facility Corp., 7.25%, 7/15/35 Rhode Island Health & Educational Building Corp., Tockwatten Home Issue, 8.375%, 1/1/46 $2,112,777 South Carolina - 2.1% 4,400,000(g) Tobacco Settlement Revenue Management Authority, Series B, 6.375%, 5/15/30 South Dakota - 1.4% South Dakota Health & Educational Facilities Authority, Sanford Health, Series B, 4.0%, 11/1/44 Tennessee - 3.0% Johnson City Health & Educational Facilities Board, Mountain States Health Alliance, 6.5%, 7/1/38 Sullivan County Health, Educational & Housing Facilities Board, Wellmont Health System Project, Series C, 5.25%, 9/1/36 $8,845,130 Texas - 19.1% Arlington Higher Education Finance Corp., Universal Academy, Series A, 7.0%, 3/1/34 Arlington Higher Education Finance Corp., Universal Academy, Series A, 7.125%, 3/1/44 Central Texas Regional Mobility Authority, Sub Lien, 6.75%, 1/1/41 2,500,000(f) County of Harris TX, Series A, 5.0%, 10/1/26 5,000,000(f) Goose Creek Consolidated Independent School District, Series C, 4.0%, 2/15/26 2,663,453(d) Gulf Coast Industrial Development Authority, Microgy Holdings Project, 7.0%, 12/1/36 27 Houston Higher Education Finance Corp., St. John's School Project, Series A, 5.0%, 9/1/38 Lubbock Health Facilities Development Corp., Carillon Project, Series A, 6.625%, 7/1/36 North Texas Tollway Authority, Series A, 5.0%, 1/1/30 9,750,000(b) North Texas Tollway Authority, Series F, 5.75%, 1/1/33 Red River Health Facilities Development Corp., MRC Crestview, Series A, 8.0%, 11/15/41 2,000,000(f) Richardson Independent School District, School Building, 5.0%, 2/15/38 Sanger Industrial Development Corp., Texas Pellets Project, Series B, 8.0%, 7/1/38 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project, Series A, 8.125%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project, Series A, 8.25%, 11/15/44 1,000,000(d) Texas Midwest Public Facility Corp., Secure Treatment Facility Project, 9.0%, 10/1/30 Texas Private Activity Bond Surface Transportation Corp., NTE Mobility Partners LLC, 7.0%, 12/31/38 Travis County Health Facilities Development Corp., Longhorn Village Project, 7.125%, 1/1/46 5,000,000(f) Tyler Independent School District, School Building, 5.0%, 2/15/38 $56,598,645 Virginia - 3.5% County of Washington, VA, Industrial Development Authority, Mountain States Health Alliance, Series C, 7.75%, 7/1/38 Tobacco Settlement Financing Corp., Series B-1, 5.0%, 6/1/47 Virginia Public School Authority Revenue, 4.0%, 8/1/25 $10,398,980 Washington - 5.2% University of Washington, Series B, 5.0%, 6/1/29 Principal Amount USD ($) Value Washington - (continued) 1,500,000(b) Washington State Health Care Facilities Authority, Kadlec Regional Medical Center, 5.5%, 12/1/39 Washington State Health Care Facilities Authority, VA Mason Medical, Series A, 6.125%, 8/15/37 Washington State Health Care Facilities Authority, VA Mason Medical, Series A, 6.25%, 8/15/42 Washington State Housing Finance Commission, Mirabella Project, Series A, 6.75%, 10/1/47 Washington State Housing Finance Commission, Skyline at First Hill Project, Series A, 5.625%, 1/1/27 $15,358,879 West Virginia - 0.7% 2,000,000(d) City of Philippi, WV, Alderson-Broaddus College, Inc., Series A, 7.75%, 10/1/44 West Virginia Hospital Finance Authority, Highland Hospital Group, 9.125%, 10/1/41 $1,984,421 Wisconsin - 3.6% Public Finance Authority, Glenridge Palmer Ranch, Series A, 8.25%, 6/1/46 Public Finance Authority, Roseman University Health Sciences Project, 5.875%, 4/1/45 Public Finance Authority, SearStone CCRC Project, Series A, 8.625%, 6/1/47 Public Finance Authority, SearStone CCRC Project, Series B, 8.375%, 6/1/20 1,500,000(b) Wisconsin Health & Educational Facilities Authority, Pro Healthcare, Inc. Group, 6.625%, 2/15/39 $10,769,467 TOTAL TAX EXEMPT OBLIGATIONS (Cost $376,415,178) $412,270,647 MUNICIPAL COLLATERALIZED DEBT OBLIGATION -0.2% of Net Assets 13,000,000(e) Non-Profit Preferred Funding Trust I, Series E, 0.0%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$13,000,000) $715,130 TAX EXEMPT MONEY MARKET MUTUAL FUND -5.4% of Net Assets BlackRock Liquidity Funds MuniFund Portfolio TOTAL TAX EXEMPT MONEY MARKET MUTUAL FUND (Cost$16,000,000) $16,000,000 TOTAL INVESTMENTS IN SECURITIES - 144.6% (Cost - $405,415,178) (h) $428,985,777 OTHER ASSETS AND LIABILITIES - 6.0% $17,722,430 PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (50.6)% $(150,006,713) NET ASSETS APPLICABLE TO COMMON SHAREOWNERS -100.0% $296,701,494 (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At December 31, 2015, the value of these securities amounted to $19,187,015, or 6.5% of total net assets applicable to common shareowners. RIB Residual Interest Bond.The interest rate is subject to change periodically and inversely based upon prevailing market rates.The interest rate shown is the rate at December 31, 2015. (a) Consists of Revenue Bonds unless otherwise indicated. (b) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (c) Security issued with a zero coupon. Income is recognized through accretion of discount. (d) Security is in default. (e) The interest rate is subject to change periodically. The interest rate shown is the rate at December 31, 2015. (f) Represents a General Obligation Bond. (g) Escrow to maturity. (h) At December 31, 2015, the net unrealized appreciation on investments based on cost for federal tax purposes of $399,746,877 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation For financial reporting purposes net unrealized appreciation on investments was $23,570,599 and cost of investments aggregated $405,415,178. Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of December 31, 2015, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax Exempt Obligations $
